     Case 3:20-cv-00594-MMA-AHG Document 13 Filed 04/20/20 PageID.81 Page 1 of 3



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    RICHARD CHAVEZ,                                    Case No. 20-cv-594-MMA (AHG)
10                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
11    v.                                                 EX PARTE MOTION FOR LEAVE
                                                         TO FILE A FOURTH COMPLAINT
12    SHIMMICK CONSTRUCTION
      COMPANY, INC., et al.,
13                                                       [Doc. No. 12]
                                     Defendants.
14
15
16         On March 27, 2020, Richard Chavez (“Plaintiff”) filed this action. See Doc. No. 1.
17   On April 1, 2020, Plaintiff filed a First Amended Complaint. See Doc. No. 4. On April
18   2, 2020, Plaintiff filed an ex parte motion for leave to file a Second Amended Complaint,
19   which the Court granted. See Doc. Nos. 5, 6. On April 15, 2020, Plaintiff filed an ex
20   parte motion for leave to file a Third Amended Complaint, which the Court granted. See
21   Doc. Nos. 8, 9. On April 20, 2020, Plaintiff filed the present ex parte motion for leave to
22   file a Fourth Amended Complaint. See Doc. No. 12. Defendants have not yet filed an
23   answer. See id. at 3.
24         Federal Rule of Civil Procedure 15 governs amendment of pleadings. If a party
25   has already amended a pleading as a matter of course, the party seeking further
26   amendment “may amend its pleading only with the opposing party’s written consent or
27   the court’s leave. The court should freely give leave when justice so requires.” Fed. R.
28   Civ. P. 15(a)(2). This rule reflects an underlying policy that disputes should be

                                                     1
                                                                              20-cv-594-MMA (AHG)
     Case 3:20-cv-00594-MMA-AHG Document 13 Filed 04/20/20 PageID.82 Page 2 of 3



 1   determined on their merits and not on the technicalities of pleading rules. See Nunes v.
 2   Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004) (quoting Lopez v. Smith, 203 F.3d 1122, 1127
 3   (9th Cir. 2000)). Accordingly, the Court must be generous in granting leave to amend.
 4   See Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)
 5   (noting leave to amend should be granted with “extreme liberality”); Ascon Props., Inc. v.
 6   Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (first citing DCD Programs, Ltd. v.
 7   Leighton, 833 F.2d 183, 186 (9th Cir. 1987); and then citing United States v. Webb, 655
 8   F.2d 977, 979 (9th Cir. 1981)).
 9         However, courts may consider several factors in deciding whether to grant a
10   motion for leave to amend: “(1) bad faith; (2) undue delay; (3) prejudice to the opposing
11   party; (4) futility of amendment; and (5) whether the plaintiff has previously amended his
12   complaint.” Nunes, 375 F.3d at 808 (citing Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir.
13   1995)); see also Ascon Props., 866 F.2d at 1160 (citing DCD Programs, Ltd., 833 F.2d at
14   186); McGlinchy v. Shell Chem. Co., 845 F.2d 802, 809 (9th Cir. 1988). The test of
15   futility “is identical to the one used when considering the sufficiency of a pleading
16   challenged under Rule 12(b)(6).” Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th
17   Cir. 1988) (citing 3 J. Moore, Moore’s Federal Practice ¶ 15.08[4] (2d ed. 1974)).
18         Plaintiff seeks to amend his complaint to correct the name of Defendant “Nova
19   Construction Group, Inc.” to “Nova Group, Inc.” and to make edits pertaining to the
20   “employer and vessel owner in order to preserve insurance coverage.” Doc. No. 12 at 2.
21   Although Plaintiff has already amended his complaint three times, the Court does not find
22   evidence of bad faith, undue delay, or prejudice to Defendants. Given that Defendants
23   have not filed an answer and two of the Defendants have not been served, the Court finds
24   that it must be generous in giving Plaintiff leave to file another amended pleading.
25   Although the Court is mindful of the liberal amendment standard under Rule 15, the
26   Court respectfully reminds Plaintiff to be mindful of judicial resources in the future given
27   that he has filed three ex parte motions to amend within the last month. See Fed. R. Civ.
28 P. 1.

                                                  2
                                                                               20-cv-594-MMA (AHG)
     Case 3:20-cv-00594-MMA-AHG Document 13 Filed 04/20/20 PageID.83 Page 3 of 3



 1         Accordingly, the Court GRANTS Plaintiff’s ex parte motion for leave to file a
 2   Fourth Amended Complaint. The Court DIRECTS the Clerk of Court to file Plaintiff’s
 3   Fourth Amended Complaint (Doc. No. 12-1) as a separate docket entry.
 4         IT IS SO ORDERED.
 5
 6   Dated: April 20, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                            20-cv-594-MMA (AHG)
